Citation Nr: 0801855	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  00-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches, 
joint pain (other than associated with the already service-
connected lumbosacral strain with degenerative disc disease, 
L5-S1), and muscle pain (other than associated with the 
already service-connected lumbosacral strain with 
degenerative disc disease, L5-S1).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1990 to 
July 1991, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.  It appears that the 
veteran also had periods of active duty for training and 
inactive duty for training.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
most recently remanded to the RO in June 2007.

The Board hereby directs the RO's attention to the fact that 
the following dismissal of the issue on appeal effectively 
renders moot the directions set forth in the June 2007 
Remand.  

However, in a written communication received from the veteran 
in August 2007, he indicated that he wished to reopen a claim 
of service connection for "headaches, joint and muscle pain 
as undiagnosed illness."  This matter is hereby referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  In October 2006, while the claims file was still located 
at the RO, the RO received written notification from the 
appellant's then representative that the veteran wished to 
withdraw his appeal.

2.  The RO subsequently forwarded the case to the Board, and 
the Board then remanded the case to the RO in June 2007.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal were been met in 
October 2006, and the Board did not have appellate 
jurisdiction after that time.  38 U.S.C.A. § 7105(b), (d) 
(West 2002); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204, an appellant or his 
authorized representative may withdraw an appeal.  38 C.F.R. 
§ 20.204(a).  The withdrawal must be in writing and must 
include the name of the veteran, the claims file number, and 
a statement that the appeal is withdrawn.  See 38 C.F.R. 
§ 20.204 (b)(1).  Appeal withdrawals should be filed with the 
agency of original jurisdiction until the appellant or 
representative filing withdrawal receives notice that the 
appeal has been transferred to the Board.  38 C.F.R. § 20.204 
(b)(2).  Until the appeal is transferred to the Board, an 
appeal is effective when received by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.204 (b)(3).  Withdrawal of 
an appeal will be deemed a withdrawal of the notice of 
disagreement and, if filed, the substantive appeal, as to all 
issues to which the withdrawal applies.  38 C.F.R. § 20.204 
(c).  Withdrawal does not preclude filing a new notice of 
disagreement and, after a statement of the case is issued, a 
new substantive appeal, as to any issue withdrawn, provided 
such filing would be timely under these rules if the appeal 
withdrawn had never been filed.  Id.

Review of the claims file reveals that certain written 
communications had been received at the RO, but had not been 
associated with the claims file, when the case was certified 
to the Board in March 2007.  Specifically, in October 2006, 
while the file was still at the RO, a facsimile communication 
was received from the veteran's then representative to the 
effect that the veteran viewed a June 2006 rating decision 
which granted a total rating based on individual 
unemployability, and a 70 percent rating for PTSD, as a 
favorable resolution of the claim sought on appeal.  The 
representative also indicated that the veteran wished to 
withdraw his appeal regarding issue of multiple physical 
complaints secondary to undiagnosed illness, as well as other 
issues.  By regulation, since the file was at the RO at the 
time this communication was received, the withdrawal of the 
appeal was effective at that time. 

Nevertheless, the withdrawal was apparently not associated 
with the claims file and the RO certified the case to the 
Board in March 2007.  In June 2007, the Board remanded the 
issue to the RO for further action.  However, as discussed 
above, the facts show that the issue on appeal had already 
been properly withdrawn.  The Board acknowledges that the 
veteran notified VA in early July 2007 that he was no longer 
represented by his attorney.  However, it appears that he was 
still represented by the attorney at the time the attorney 
withdrew the issue on appeal in October 2006.  The withdrawal 
of the appeal was therefore effective.  To the extent that 
the veteran may be asking that the appeal continue, the 
rating decision which gave rise to the issue of headaches, 
joint pain, and muscle pain was in 2002, so the period for 
filing a new notice of disagreement had long since expired.  

Accordingly, by law the Board does not have jurisdiction to 
review the appeal, and the appeal is dismissed.  

    
ORDER

The appeal is dismissed.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


